     Case 2:16-cv-01347-RFB-EJY Document 59 Filed 07/13/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     sehlers@wrightlegal.net
 5   Attorney for Plaintiff, PROF-2013-S3 Legal Title Trust V, by U.S. Bank National Association,
     as Legal Title Trustee
 6
 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
     PROF-2013-S3 LEGAL TITLE TRUST V, BY               Case No.: 2:16-cv-01347-RFB-EJY
 9   U.S. BANK NATIONAL ASSOCIATION, AS
10   LEGAL TITLE TRUSTEE,                               STIPULATION AND ORDER TO
                                                        EXTEND TIME TO FILE REPLY TO
11                   Plaintiff,                         OPPOSITION TO MOTION FOR
            vs.                                         SUMMARY JUDGMENT BASED ON
12                                                      TENDER AND RESPONSE TO
13   SFR INVESTMENTS POOL 1, LLC,                       COUNTERMOTION TO DISMISS
                                                        BASED ON STANDING [ECF Nos. 56 &
14                   Defendant.                         57]
15                                                      [First Request]
16
17          Plaintiff, PROF-2013-S3 Legal Title Trust V, by U.S. Bank National Association, as

18   Legal Title Trustee (“U.S. Bank”), and Defendant, SFR Investments Pool 1, LLC (“SFR”), by

19   and through their respective attorneys of records, hereby agree and stipulate as follows.

20          1. On June 8, 2020, U.S. Bank filed a Motion for Summary Judgment Based in Tender

21                (“Motion”) [ECF No. 55];

22          2. On June 26, 2020, SFR filed its Opposition to Motion For Summary Judgment Based

23                on Tender (“Opposition”) [ECF No. 56]

24          3. On June 26, 2020, SFR filed its Countermotion to Dismiss Based on Standing

25                (“Countermotion] [ECF No. 57];

26          4. U.S. Bank’s current deadline to file a Reply to SFR’s Opposition is July 10, 2020;

27          5. U.S. Bank’s current deadline to respond to SFR’s Countermotion is July 10, 2020;

28




                                                Page 1 of 2
     Case 2:16-cv-01347-RFB-EJY Document 59 Filed 07/13/20 Page 2 of 2




 1          6. U.S. Bank’s Counsel is requesting an additional fourteen (14) days to file its Reply to
 2              SFR’s Opposition and Response to SFR’s Countermotion, and thus requests up to
 3              July 24, 2020, to file its Reply and Response;
 4          7. This extension is requested to allow Counsel for U.S. Bank additional time due to the
 5              July 4, 2020 holiday and COVID 19 related delays from working partially from
 6              home.
 7          8. Counsel for SFR does not oppose the extensions;
 8          9. This is the first request for an extension on the current motions which is made in good
 9              faith and not for purposes of delay.
10          IT IS SO STIPULATED.
11
      DATED this 7th day of July, 2020.                DATED this __7th_ day of July, 2020.
12
      WRIGHT, FINLAY & ZAK, LLP                        KIM GILBERT EBRON
13
14    /s/ _R. Samuel Ehlers________________            /s/ Diana S. Ebron______________
      R. Samuel Ehlers, Esq.                           Diana S. Ebron, Esq.
15    Nevada Bar No. 9313                              Nevada Bar No. 10580
      7785 W. Sahara Ave., Suite 200                   Jacqueline A. Gilbert, Esq.
16    Las Vegas, NV 89117                              Nevada Bar No. 10593
17    Attorneys for Plaintiff, U.S. Bank National      Karen L. Hanks, Esq.
      Association, as Legal Title Trustee              Nevada Bar No. 9578
18                                                     7625 Dean Martin Drive, Suite 110
                                                       Las Vegas, Nevada 89139-5974
19                                                     Attorney for Defendant, SFR Investments
20                                                     Pool 1, LLC

21
22
            IT IS SO ORDERED.
23
           Dated this _____ day of _____________, 2020.
         ________________________________
24       RICHARD F. BOULWARE, II
         UNITED STATES DISTRICT JUDGE        ________________________________________
25
                                                    UNITED STATES DISTRICT COURT JUDGE
26       DATED this 13th day of July, 2020.
27
28




                                                Page 2 of 2
